Petition for Writ of Mandamus Denied and Memorandum Opinion filed
November 7, 2013.




                                   In The

                   Fourteenth Court of Appeals

                             NO. 14-13-00711-CV



IN RE ULLICO CASUALTY COMPANY, CONTEGO RECOVERY LLC,
CONTEGO SERVICES GROUP LLC, PATRIOT UNDERWRITERS, INC.,
    PATRIOT NATIONAL INSURANCE GROUP, INC., STEVEN M.
 MARIANO, LINDA WEBB, RICHARD WERSINGER, PATRIOT RISK
        SERVICES, INC., AND PATRICIA KELTY, Relators


                        ORIGINAL PROCEEDING
                         WRIT OF MANDAMUS
                            23rd District Court
                          Brazoria County, Texas
                        Trial Court Cause No. 60307

                       MEMORANDUM OPINION

     On August 9, 2013, relators Ullico Casualty Company, Contego Recovery
LLC, Contego Services Group LLC, Patriot Underwriters, Inc., Patriot National
Insurance Group, Inc., Steven M. Mariano, Linda Webb, Richard Wersinger,
Patriot Risk Services, Inc., and Patricia Kelty filed a petition for writ of mandamus
in this Court. See Tex. Gov’t Code Ann. §22.221; see also Tex. R. App. P. 52. In
the petition, relators ask this Court to compel the Honorable Ben Hardin, presiding
judge of the 23rd District Court of Brazoria County, to set aside his August 5, 2013
orders (1) granting partial summary judgment in favor of real parties in interest and
(2) denying relators’ opposed motion for entry of an order confirming the stay of
all proceedings.

      Relators have not established their entitlement to the extraordinary relief of a
writ of mandamus. Accordingly, we deny relators’ petition for writ of mandamus.


                                                   PER CURIAM

Panel Consists of Chief Justice Frost and Justices Busby and Donovan.




                                          2